ORIGINAL                                                                                     12/29/2021


               IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: PR 21-0004


                                         PR 21-0004                             FILED
                                                                                DEC 2 9 2021
                                                                              Bowen Greenwood
                                                                            Clerk of Suprerne Court
                                                                               State of Montana
   IN RE THE PETITION OF
                                                                      ORDER
   RILEY M. WAVRA




         Riley M. Wavra has petitioned this Court for admission to active status in the State
  Bar of Montana after having been on inactive status since March 2021.
         IT IS ORDERED that upon payment of the appropriate fees to the State Bar of
  Montana, Petitioner shall be admitted to the active practice of law in the state of Montana.
        The Clerk is directed to provide copies of this Order to Petitioner and to the State
  Bar of Montana.
         DATED this z9 day of December, 2021.


                                                   For the Court,



                                                   By
                                                                    Chief Justice